COMMU NI T Y LAW P ROJE CT
S cot E l i o t, OS B# 004 27 5
4 2 0 S W Wash i ngt o n S tr eet , S t e 4 00
P o r t l and, OR 9 720 4
5 0 3-2 08-407 9
5 0 3-6 62-727 8 ( f ax)
sco t @co m m un i t yl awp r oj ect . or g
At t o r ney f or Deb t or




             U N IT ED ST A T ES B A N K R U PTC Y C O U R T
                       D IST R IC T O F OR EGO N


In Re:                                                    CASE NO: 18-34380-dwh7
Dmitriy S Zasyatkin,
                                                          Motion to Extend Time to Pay
                                    DEBTOR.               Final Installment Payment




Debtor, through debtor’s attorney, moves the court for an order allowing thirty (30)

additional days to pay the final installment due March 18, 2019. Upon approval of this

motion the final installment payment shall be due April 17, 2019.


Respectfully Submitted,

March 18, 2019:
                               /s/ Scot Eliot
                               Scot Eliot, OSB# 004275


I hereby certify that I served this motion on the Trustee and U.S. Trustee via ECF on

March 18, 2019.




Page 1 of 1— Motion to Extend Time to Pay Final Installment Payment


                  Case 18-34380-dwh7             Doc 24    Filed 03/18/19
